Title: To George Washington from Major General Nathanael Greene, 2 April 1780
From: Greene, Nathanael
To: Washington, George


          
            Sir,
            Philadelphia April 2d 1780
          
          I am sorry it has not been in my power to give your Excellency an earlier answer to your letter of the 26th Ulto.
          The subject is a matter of such moment, that although it required dispatch, yet the delay must be Less injurious than a want of full information to decide with certainty.
          It is not less mortifying to me than unhappy for the public interest and national security that circumstances oblige me to confess myself unable, for want of sufficient support either to make the proper provision in my department necessary for marching the troops to the Southward, or for putting the Army in motion in these No[r]thern States. There would be no difficulty either in the one case or the other, could the treasury furnish the proper supplies of cash. But in it’s present exhausted state, with the enormous demands upon the Department, the Agents have neither credit nor influence equal to the business.
          Orders were seasonably issued for an ample provision for the opening Campaign. Many are in part executed, and might be easily compleated, were the Agents enabled to fulfill their contracts. But the manufacturers for want of payment, will neither go on with the business, nor deliver what they have compleated. And though the loss of these articles will be a capital injury to the public as well in point of saving in expence, as that of accomodating the Army, yet there is not the remotest prospect of obtaining cash seasonably to prevent the misfortune.
          I have given general and particular orders to the Agents, to collect from the manufacturers as many of the articles contracted for as possible, and to hold them in readiness for further orders. But the people have suffered so much by the depreciation of the money that they will not part with their property without immediate payment. In this predicament are the stores manufacturing for public use: what part we shall be able to obtain is difficult to determine.
          The public horses which are quartered about in different parts of the country, are suffering for want of forage, and I am afraid many will perish before the States under the new requisition, will provide

amply for their support. But could the whole be made fit for service at the opening of the Campaign, which will by no means be the case; the number would be very insufficient to answer the demands of the Army. I am with great respect your Excellency’s Most Obedt Humble Servant.
          
            Nath. Greene Q.M.G.
          
        